Title: From John Adams to the President of Congress, 15 October 1781
From: Adams, John
To: McKean, Thomas,President of Congress



Duplicate
Amsterdam October 15th 1781
Sir

I am very sorry to learn that Congress had recieved no Letters from October to June. It is not that I wrote less than usual in that period, but that I was more unfortunate. Two Vessels, which sailed from hence for Boston, each of which had Dispatches from me for Congress, destroyed them, one upon being taken, and the other being chased. But the most of my Dispatches were Lost at St. Eustatia, I fear. While that Island was in the possession of the Dutch, I sent a great number of Letters, Packets of Papers &ca by several Vessels, to the Care of Curson and Governieur, to be forwarded to Congress. It is very certain the Enemy have got possession of some: one very short and insignificant one they have published, and the London Papers give Intimations of more, but I fancy they will not choose to publish them. I hope Commodore Gillon has arrived before this day, who had Letters from me, and all the public Papers for some time. I sent Dispatches also by several other Vessels, which have sailed from hence. It is extreamly difficult for me to send Letters by the Way of Nantes, L’Orient &c or by the Way of Spain. There is so much bad faith in the public Posts, that it would not be possible for me to write without having my Letters opened, perhaps copied: and there is scarcely ever an Opportunity by a private hand to any sea-port in France.
But I have a further apology to make to Congress, for the few Letters I have lately written. On the second of July I left Amsterdam at the Invitation of M. the Comte de Vergennes for Paris, for a Conference upon the subject of Peace, the Mediation of the two Imperial Courts and the Congress at Vienna. After dispatching all that was necessary relative to these sublime Bubbles, I returned to Amsterdam: not long after I got home, I found myself attacked by a Fever, of which at first I made light, but which increased very gradually and slowly, until it was found to be a nervous Fever, of a very malignant kind, and so violent as to deprive me of almost all Sensibility for four or five days, and all those, who cared any thing about me, of the hopes of my Life. By the help however of great skill and all powerful Bark, I am still alive; but this is the first time I have felt the Courage to attempt to write to Congress. Absence and Sickness are my Apologies to Congress, for the few Letters they will recieve from me since June.
Whether it was the uncommon Heat of the Summer, or whether it was the Mass of pestilential Exhalations from the stagnant Waters of this Country, that brought this disorder upon me, I know not: but I have every Reason to apprehend, that I shall not be able to re-establish my Health in this Country. A Constitution ever infirm, and almost half an hundred years old, cannot expect to fare very well amidst such cold Damps and putrid Steams as arise from the immense quantities of dead Water that surround it.

I have the honor to be, with the greatest Respect, Sir, your most obedient & most humble Servant
John Adams

